Exhibit 10.4

 

AGREEMENT

 

This AGREEMENT is by and between Murry S. Gerber (the “Executive”) and Equitable
Resources, Inc. (“Equitable” or the “Company”).

 

WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated as of May 4, 1998, as amended on December 1, 1999, September 1, 2002 and
January 31, 2004 (as amended, the “Employment Agreement”); and

 

WHEREAS, the parties desire to terminate the Employment Agreement as of the date
set forth below and continue the employment relationship indefinitely as an “at
will” relationship; and

 

WHEREAS, the parties also intend to execute simultaneously a new Change of
Control Agreement and a new Confidentiality, Non-Solicitation and
Non-Competition Agreement (the “Non-Competition Agreement”);

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the Company and Executive understand and
agree as follows:

 

1.             The Employment Agreement shall be terminated effective as of
September 8, 2008 and shall thereafter be null and void and of no further force
and effect.

 

2.             Upon the termination of the Employment Agreement, Executive and
the Company agree to continue their employment relationship indefinitely as an
employment “at will” relationship subject, however, to the mutual promises and
covenants contained in the Change of Control Agreement dated September 8, 2008
and the Non-Competition Agreement dated September 8, 2008.  Executive further
agrees and acknowledges that such continued employment shall not be deemed
pursuant to any term or provision of the Employment Agreement.

 


 

3.             It is understood and agreed that this Agreement constitutes
mutual written notice under numbered paragraph 2 of the Employment Agreement
that the parties no longer wish to extend the term of the Employment Agreement
and instead intend to terminate the Employment Agreement effective September 8,
2008.

 

4.             This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
dates set forth below.

 

 

EQUITABLE RESOURCES, INC.

 

/s/Murry S. Gerber

 

 

Murry S. Gerber

By:

/s/Charlene Petrelli

 

Date:

August 17, 2008

 

 

 

Title:

Vice President & Chief HR Officer

 

 

 

 

 

September 23, 2008

 

 

Date

 

 

 

 

-2-

 